Citation Nr: 0808495	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-22 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel


                                      INTRODUCTION

The veteran had active service from May 1969 to May 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 2004 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Board finds that additional development is required.

The service medical records disclose a pre-existing condition 
of high frequency hearing loss in his right ear prior to 
entering service.  On the audiological evaluation in July 
1968, which was given as part of the pre-induction medical 
examination, pure tone thresholds as disclosed in the Report 
of Medical Examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0

50
LEFT
0
5
0

15

According to the veteran's Form DD 214, the veteran served in 
Company "B" Battery 3rd Battalion 84th Artillery as a crewman 
at a Pershing missile site.  The veteran contends that his 
hearing loss was aggravated by the loud noises produced by 
the generators he worked near as stated in the Notice of 
Disagreement from August 2005 and Appeal to Board of 
Veterans' Appeals from July 2006.  For the sake of analyzing 
the veteran's claim, the Board will accept the fact that the 
veteran was regularly exposed to loud noises produced by 
generators while working at a Pershing missile site.  

The Board also notes that the veteran sought medical 
treatment while in service for his ears in October 1970 due 
to the noise exposure from his job.  The treating physician 
noted in the examination report that the veteran did not use 
ear protection and suggested that the veteran use ear plugs.  
The service medical records do not disclose any further 
treatment.  

The Board notes that the veteran was given an audiology exam 
when he sought
treatment in October 1970.  On the audiological evaluation 
given in October 1970, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20

95
LEFT
15
5
5

35

On the other hand, the separation medical exam given prior to 
the veteran leaving the service disclosed that his high 
frequency hearing loss in his right ear improved.  On the 
audiological evaluation in February 1971, which was given as 
part of the separation medical examination, pure tone 
thresholds as disclosed in the Report of Medical Examination, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

40
LEFT
5
0
0

20

The Board finds that additional development of the evidence 
is required to further analyze whether the pre-existing high 
frequency hearing loss experienced by the veteran in his 
right ear was aggravated while in service beyond the natural 
progress of the disease.  The VA has a duty to afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v. Principi, 20 Vet. App. 79 (2006).  

In the present case, there is medical evidence of a pre-
existing condition prior to entering service, a history of 
treatment for the condition while in service, and evidence of 
the condition's improvement prior to leaving the service.  
However, the evidence of record does not contain any 
treatment records from a VA physician or a private physician 
at any time after leaving service.  The Board notes that 
there is a gap in the medical records for many years after 
service with respect to any possible treatment the veteran 
may have received for his hearing loss.  The absence of any 
medical treatment along with opinions from physicians and 
examiners prevents the Board from properly reviewing this 
claim.  

In light of these factors, the Board concludes that a VA 
examination and nexus opinion is required.  38 C.F.R. 
§ 3.159(c)(4)(C).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain 
information (names, addresses, dates) 
concerning all VA or non-VA examinations 
and treatment received by him for hearing 
loss since his active duty ended in 1971.  
The agency of original jurisdiction 
should then contact the medical providers 
and, following the procedures of 
38 C.F.R. § 3.159, obtain copies of all 
related medical records which are not 
already on file.  If records are not 
available the veteran should be notified 
of this.

    2.  The veteran should be afforded a VA 
examination to
determine the nature and etiology of 
any hearing loss which the veteran may 
have.  The claims folder should be made 
available to and reviewed by the 
examiner before the examination.  The 
VA examiner should ask the veteran to 
provide a full history of noise 
exposure prior to entering the service, 
during service, and especially after 
service.

The examiner should render a clear 
medical opinion as to whether right ear 
hearing loss, which pre-existed 
service, increased in severity during 
service, and if so, did the increase in 
severity represent simply a temporary 
or intermittent flare-up of the 
preservice condition without worsening 
of the underlying condition or did the 
increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?

In giving the opinion, the VA examiner 
should reconcile the results from the 
service audiology examination performed 
in July 1968, October 1970 and February 
1971.  

        3.  The RO should review the examination report to
		determine if it is in compliance with this REMAND.  
If
		deficient in any manner, it should be returned, 
along with 
the claims file, for immediate corrective 
action.  Stegall v. West, 11 Vet. 
App. 268 (1998).

		4.  Thereafter, the RO should readjudicate the 
		veteran's claim.  If the benefit sought on appeal
		remains denied, the veteran should be provided a
		supplemental statement of the case (SSOC).  An
		appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


